1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL LEON WATTS,                              )   Case No.: 1:21-cv-00814-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                            WHY REQUEST TO PROCEED IN FORMA
                                                      )   PAUPERIS SHOULD NOT BE DENIED
14                                                    )
     CALIFORNIA DEPARTMENT OF
                                                      )   (ECF No. 2)
     CORRECTIONS, et al.,
15                                                    )
                                                      )
16                    Defendants.                     )
                                                      )
17                                                    )
18          Plaintiff Michael Leon Watts is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20           On April 12, 2021, Plaintiff filed the instant complaint and request to proceed in forma
21   pauperis in the United States District Court for the Central District of California.
22          On May 19, 2021, the action was transferred to this Court.
23          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
24   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
25   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
26   screening device which precludes prisoners with three or more “strikes” from proceeding in forma
27   pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);
28   Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event
                                                          1
1    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

2    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

3    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

4    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

5    U.S.C. § 1915(g).

6               Here, a review of the actions filed by Plaintiff reveals that he is subject to 28 U.S.C. § 1915(g)

7    and is precluded from proceeding in forma pauperis unless Plaintiff, was, at the time the complaint was

8    filed, under imminent danger of serious physical injury.1 The Court takes judicial notice of the following

9    cases: (1) Watts v. Voglino, No. 3:07-cv-02215-WJN (M.D. Penn. June 2, 2008) (dismissed for failure

10   to state a claim); (2) Watts v. Veach, No. 2:07-cv-310 (S.D. Ind. Jan. 30, 2008) (dismissed for failure to

11   state a claim); and (3) Watts v. Herring, No. 1:99-cv-431 (E.D. Tex. Jan. 2, 2002) (dismissed for failure

12   to state a claim and as frivolous). Plaintiff has been informed previously that he is subject to § 1915(g).

13   See Watts v. Lappin, No. 1:09-cv-930-MAC-ESH (E.D. Tex. Jan. 5, 2010) (dismissed for failure to pay

14   the filing fee after finding Watts suffered three or more strikes under § 1915(g)).

15              Furthermore, based on the complaint, it does not appear that Plaintiff is in imminent danger. To

16   demonstrate imminent danger, Plaintiff must show that he is under (1) imminent danger of (2) serious

17   physical injury and which turns on the conditions he faced at the time he filed his complaint on April 2,

18   2021. Andrews, 493 F.3d at 1053-1056. Conditions which posed imminent danger to Plaintiff at some

19   earlier time are immaterial, as are any subsequent conditions. Id. at 1053. While the injury is merely

20   procedural rather than a merits-based review of the claims, the allegations of imminent danger must still

21   be plausible. Id. at 1055. Plaintiff contends prison officials at California City Correctional Facility

22   failed to protect him from contracting the COVID-19 virus and were deliberately indifferent to his

23   serious medical needs in 2020. While Plaintiff contends he tested positive COVID-19 in November

24   2020 and was denied proper medical treatment, Plaintiff has failed to demonstrate that he is in imminent

25   danger of serious physical injury. Indeed, Plaintiff contracted the virus several months prior to filing

26   the action and he fails to demonstrate how the events at issue relates to an imminent danger of serious

27
28   1
         These actions were filed when Plaintiff was a federal custody under Federal Prison Identification Number 09729-026.

                                                                  2
1    physical injury at the time he filed this action on April 2, 2021. Therefore, the Court will order Plaintiff

2    to show cause why it should not deny Plaintiff’s application to proceed in forma pauperis and require

3    Plaintiff to pay the $402.00 filing fee.

4             Accordingly, based on the foregoing, it is HEREBY ORDERED that:

5             1.      Within twenty (20) days from the date of service of this order, Plaintiff shall show cause

6                     why the Court should not deny his application to proceed in forma pauperis and require

7                     him to pay the $402.00 filing fee; and

8             2.      Failure to comply with this order will result in a recommendation to dismiss the action

9                     for failure to comply with a court order and failure to prosecute.

10
11   IT IS SO ORDERED.

12   Dated:        June 2, 2021
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           3
